Name: Commission Implementing Regulation (EU) 2016/1394 of 16 August 2016 amending Implementing Regulation (EU) No 809/2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance
 Type: Implementing Regulation
 Subject Matter: economic policy;  management;  cooperation policy;  executive power and public service;  budget;  regions and regional policy
 Date Published: nan

 19.8.2016 EN Official Journal of the European Union L 225/50 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1394 of 16 August 2016 amending Implementing Regulation (EU) No 809/2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 58(1)(a) to (c), Article 59(1), (2) and (5) and Article 62(2)(b) thereof, Whereas: (1) Article 19a(2) of Commission Delegated Regulation (EU) No 640/2014 (2) sets out rules for reduced administrative penalties for area over-declaration under a certain area-related aid scheme or support measure where a beneficiary did not yet receive such a penalty previously for that given area-related aid scheme or support measure. In accordance with the principles of sound financial management and to prevent abuse of the system and to stimulate correct declarations in the future, the outstanding amount should be paid back in case the beneficiary faces again an administrative penalty referred to in Articles 19a and 21 of that Regulation for that given area-related aid scheme or support measure in the following claim year. It is therefore justified to define a specific control rate for follow-up of this provision. (2) It is necessary to clarify that, for the purpose of the on-the-spot checks referred to in Article 50(1) of Commission Implementing Regulation (EU) No 809/2014 (3), the amounts of advanced and interim payments should be counted towards the 5 % of minimum control rate for on-the-spot checks. It is therefore appropriate to amend the second subparagraph of Article 50(1) of that Regulation. (3) Implementing Regulation (EU) No 809/2014 should therefore be amended accordingly. (4) The Committee for Direct Payments and the Rural Development Committee have not delivered an opinion within the time limit laid down by the Chair, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Implementing Regulation (EU) No 809/2014 Implementing Regulation (EU) No 809/2014 is amended as follows: (1) the following Article 33a is inserted: Article 33a Additional control rate for on-the-spot checks to follow-up the beneficiaries referred to in Article 19a(2) of Delegated Regulation (EU) No 640/2014 1. The beneficiaries who were subject to a reduced administrative penalty in accordance with Article 19a(2) of Delegated Regulation (EU) No 640/2014 for an area-related aid scheme or support measure following an over-declaration identified in the course of an on-the-spot check shall be subject to a follow-up on-the-spot check for that given aid scheme or support measure in the following claim year. 2. The follow-up on-the-spot check referred to in paragraph 1 shall not be necessary where the over-declaration identified has led to an up-date of the reference parcels concerned in the identification system for agricultural parcels as referred to in Article 5 of Delegated Regulation (EU) No 640/2014 in the year of the finding.; (2) the second subparagraph of Article 50(1) is replaced by the following: Where an operation subject to on-the-spot check has received advance or interim payments, those payments shall be counted towards the expenditure covered by on-the-spot checks as referred to in the first subparagraph.. Article 2 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to aid applications, applications for support and payment claims relating to claim years or premium periods starting as from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Delegated Regulation (EU) No 640/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system and conditions for refusal or withdrawal of payments and administrative penalties applicable to direct payments, rural development support and cross compliance (OJ L 181, 20.6.2014, p. 48). (3) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69).